Case 1:20-cv-23151-BB Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                CASE NO. ___________________

 KAREEM PICKERING and AARON                )
 MUHAMMED,                                 )
                                           )
             Plaintiffs,                   )
                                           )
 v.                                        )
                                           )
 AKAL SECURITY, INC.,                      )
                                           )
             Defendant.                    )
 __________________________________________)

              DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

                Defendant, Akal Security, Inc. (“Defendant”), by and through its undersigned

 counsel and in accordance with the applicable Federal Rules of Civil Procedure and 28 U.S.C. §§

 1331, 1367, 1441, and 1446, hereby files this Notice of and Petition for Removal (the “Notice”).

 Defendant requests that the Court remove this action filed by Plaintiffs, Kareem Pickering and

 Aaron Muhammed (“Plaintiffs”), from the Circuit Court of the Eleventh Judicial Circuit in and

 for Miami-Dade County, Florida, to the United States District Court for the Southern District of

 Florida, Miami Division. The removal of this action is based upon the following:

                1.     On or about July 1, 2020, Plaintiffs filed their Complaint in the Circuit

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, captioned Kareem

 Pickering and Aaron Muhammed v. Akal Security, Inc. (the “Circuit Court case”). The Circuit

 Court case was assigned case number 2020-013938-CA-01. In the Complaint, Plaintiffs alleges:

 (1) race discrimination in violation of the Florida Civil Rights Act (“FCRA”) (Count I); and (2)

 national origin discrimination in violation of the FCRA (Count II).
Case 1:20-cv-23151-BB Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 4



                2.      Plaintiffs are citizens of the state of Florida.        See Complaint, ⁋4.

 Defendant is incorporated in New Mexico and its principle place of business is also located at 7

 Infinity Loop, Espanola, New Mexico 87532. Plaintiffs seek as damages: lost past and future

 income; loss of fringe benefits; damage to reputation, confidence and self-esteem; loss of future

 earning capacity; stress, anxiety and emotional distress; significant past and future pain and

 suffering; unspecified other financial losses; and attorney’s fees, expert fees, litigation costs and

 expenses. See Complaint, ⁋18,19, 23 and 24.           Plaintiff were terminated by Defendant on

 September 19, 2018. See Complaint, ⁋10. At the time of their termination, Plaintiffs were paid

 an hourly rate of $30.49 in addition to a uniform allowance of $.45 per hour, H&W contribution

 of $4.90 per hour, and a pension contribution of $1.47 per hour for a total hourly compensation

 of $37.31. See page 29 of applicable Collective Bargaining Agreement, attached as Exhibit “1.”

 The lost wages alone claimed by each Plaintiff exceeds $144,762.00 to date. Id.

                3.      Because Plaintiffs and Defendant are citizens of different states and the

 amount in controversy exceeds $75,000, this action is within the diversity question jurisdiction

 of the United States District Court pursuant to 28 U.S.C. § 1332. Thus, this action is removable

 pursuant to 28 U.S.C. § 1441(a) and (b).

                3.      Additionally, Plaintiff effectuated service of process on Defendant on July

 14, 2020. Therefore, this Notice has been filed within thirty days after service upon Defendant

 of the pleading setting forth the claims for relief upon which this removal is based, as required by

 28 U.S.C. § 1446(b). See Plaintiffs’ July14, 2020 Return of Service attached as Exhibit “2.”

                5.      As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

 orders served upon Defendant is attached to this Notice as Exhibit “3.”




                                                  2
Case 1:20-cv-23151-BB Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 4



                6.      Pursuant to 28 U.S.C. § 1446(d), Defendant will provide promptly written

 notice of the removal to all adverse parties in this action and will file a copy of this Notice with

 the Circuit Court in and for Miami-Dade County, Florida.

                7.      The United States District Court for the Southern District of Florida,

 Miami Division, includes the judicial county in which Plaintiff filed his Complaint. Thus,

 removal is proper to this Court.

                WHEREFORE, Defendant, Akal Security, Inc., respectfully requests that the

 United States District Court for the Southern District of Florida accept the removal of this action

 from the Circuit Court and direct that the Circuit Court in and for Miami-Dade County, Florida

 has no further jurisdiction of this matter unless and until this case is remanded.

 Dated: July 29, 2020
                                                   Respectfully submitted,
                                                   JACKSON LEWIS P.C.
                                                   One Biscayne Tower, Suite 3500
                                                   2 South Biscayne Boulevard
                                                   Miami, Florida 33131
                                                   Telephone: 305-577-7600
                                                   s/ Neil D. Kodsi
                                                   Neil D. Kodsi, Esq.
                                                   Florida Bar No. 0011255
                                                   E-mail: neil.kodsi@jacksonlewis.com
                                                   Counsel for Akal Security, Inc.

                                    CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on this 29th day of July. 2020, I electronically filed the

 foregoing document with the Clerk of Court using the CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record identified on the attached Service List

 via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                   s/ Neil D. Kodsi
                                                   Neil D. Kodsi, Esq.



                                                   3
Case 1:20-cv-23151-BB Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 4



                                     SERVICE LIST

 Chad E. Levy, Esq.                               Neil D. Kodsi, Esq.
 E-mail: chad@levylevylaw.com                     E-mail: neil.kodsi@jacksonlewis.com
 David M. Kozad, Esq.                             JACKSON LEWIS P.C.
 E-mail: david@levylevylaw.com                    One Biscayne Tower, Suite 3500
 Law Offices of Levy & Levy, P.A.                 2 South Biscayne Boulevard
 1000 Sawgrass Corporate Parkway, Suite 588       Miami, Florida 33131
 Sunrise, Florida 33323                           Telephone: 305-577-7600
 Telephone: 954-763-5722
                                                  Counsel for Akal Security, Inc.
 Counsel for Plaintiffs




                                              4
